PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of:
LJUNG, RICKARD, et al.
Application No.:  16/495,377
Filed:  September 18, 2019
Attorney Docket No.:  SYP324911US01 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the Request for Refund filed March 08, 2022.  

The request is DISMISSED.

The request for refund is dismissed because USPTO regulations require that papers filed in the application must be properly signed.  Pursuant to 37 CFR 1.4(d), all papers filed with the Office must contain a proper signature.  

Note 37 CFR 1.33(b) which states:

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1) A patent practitioner of record;

(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.

In view of the above, the request for refund cannot be granted.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions